Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 November 2, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Forum Funds (the “Registrant”) File No.: 002-67052/811-03023 Filing pursuant to Rule 497(j) Ladies and Gentlemen: On behalf of the Registrant, a Delaware statutory Trust, and pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I am writing to notify you that the Prospectus and Statement of Additional Information for Auxier Focus Fund dated November 1, 2010, do not differ from those contained in the Registration Statement of the Registrant which was filed electronically by EDGAR on October 28, 2010 (accession number 0000898432-10-001311). Questions related to this filing should be directed to my attention at (207) 347-2025. Sincerely, /s/ Lina Bhatnagar Lina Bhatnagar Secretary to the Registrant cc:Francine J. Rosenberger, Esq.
